 
EXHIBIT 10.55
CYBERONICS, INC. LOGO [cybx-logo.jpg]

 
 
RELEASE AGREEMENT


This Release Agreement (the “Agreement”), made and entered into this 4th day of
May, 2007 by and between Cyberonics, Inc., a Delaware corporation, having its
principle place of business at 100 Cyberonics Blvd., Houston TX  77058 (the
"Company") and John Riccardi, an individual residing in League City, Texas (the
"Individual").


WHEREAS, Individual was previously employed by Company; and


WHEREAS, such employment was terminated as of May 11, 2007; and


WHEREAS, Company is willing to provide Individual with certain consideration to
which Individual is not otherwise entitled in exchange for a release from
Individual;


NOW, THEREFORE, in consideration of a payment to Individual of an amount
determined by Company to be equal to that which would have been earned by
Individual under the Fourth Quarter 2007 Bonus Program had Individual been
employed as of the date that Program payments are made, less applicable
deductions, as well as forgiveness of any obligation for Individual to repay
monies paid by Company to or on behalf of Individual under the previously signed
Relocation Agreement (the “Relocation Agreement”), the parties agree as follows:


1.           Termination of Employment.  Individual and Company acknowledge that
Individual's employment by Company was terminated as of May 11, 2007.


2.           Release. Individual, individually and on behalf of Individual’s
heirs, executors, administrators, successors and assigns, hereby fully and
finally RELEASES, ACQUITS and FOREVER DISCHARGES the Company and its officers,
directors, shareholders, subsidiaries and other affiliates, predecessors and
successors in interest, agents and representatives, employees and insurers from
all claims, demands, liability and causes of action of whatsoever nature,
whether in contract or tort, whether pursuant to statute or common law
including, but not limited to, the Title VII Discrimination in Employment Act
and the Americans With Disabilities Act, all as amended, and any other
applicable federal or state statutes arising out of or pertaining to
Individual’s employment with the Company and any of its predecessors or
affiliates.


Company hereby fully and finally RELEASES, ACQUITS and FOREVER DISCHARGES
Individual from all claims, demands, liability and causes of action of
whatsoever nature, whether in contract or tort, arising out of or pertaining to
the repayment of monies paid by Company to or on behalf of Individual under the
Relocation Agreement.


3.           Covenants Not to Sue.  Individual agrees and covenants not to sue
or prosecute any claim that might now or ever be asserted arising out of or
pertaining to Individual’s employment with the Company and any of its
predecessors or affiliates.
 
4.           Indemnification. Individual, individually and on behalf of
Individual’s heirs, executors, administrators, successors and assigns, hereby
INDEMNIFIES and HOLDS HARMLESS the Company, and its officers, directors, agents,
employees, representatives and insurers to save and indemnify it/them (1) for
and from Individual's breach of this Agreement’s Release, Covenant Not to Sue or
Confidential Information provisions (2) for and from any further claims,
liability, costs or expenses arising out of or pertaining to Individual’s
employment.



--------------------------------------------------------------------------------


5.           Confidential Information.  Individual reaffirms the obligations
under that certain Confidentiality Agreement executed at or immediately prior to
the beginning of his/her employment with the Company and acknowledges that those
obligations survive the termination of such employment.  The parties agree to
keep completely confidential the existence of the Agreement, as well as all of
the terms or amounts set forth in the Agreement, and neither party will
hereafter disclose any terms or information concerning the Agreement to any
other person, other than accountants, tax advisors, or attorneys, except as may
be required by law.  The parties further agree that in the event the party makes
a disclosure as permitted by the Agreement to an accountant, tax advisor, or
attorney, such party will advise such persons of the existence of this
confidentiality clause and of their obligation to abide by it. Further,
Individual agrees to refrain from making disparaging comments of any kind
regarding the Company or its employees to any third party including, but not
limited to, any employee, representative, customer or business affiliate of the
Company (“Third Party”) and will refrain from contacting any Third Party to the
extent that said contact is or could be disruptive to the Company.


6.           Conditions.  Payment of the consideration outlined above shall at
all times be conditioned upon:  (a) Individual returning to the Company the
Company-owned property identified on the Inventory List attached hereto as
Attachment A; and (b) Individual executing and returning this Agreement to the
Company.


7.           Compliance Questionnaire.  Individual acknowledges receipt of
Company’s Exit Questionnaire and will undertake to promptly complete and return
the questionnaire to the Company.


8.           Miscellaneous. Individual understands that Individual has the right
to, and has been advised to, consult with an attorney prior to
signing.  Individual further understands that Individual has a reasonable period
of time to consider this Agreement prior to signing it; provided, however, that
this Agreement will be deemed to be rejected if Individual does not return the
executed Agreement within fourteen (14) days of its receipt.  This Agreement
shall not become effective or enforceable until it has been executed by both
parties.


9.           Complete Agreement.  The parties agrees that this Agreement
contains the full and final expression of their agreement with respect to the
matters contained herein and acknowledges that no other promises have been made
that are not set forth in this Agreement.


[SIGNATURES APPEAR ON FOLLOWING PAGE]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Release Agreement
voluntarily and of their own free will as of the date first written above.




/s/ John Riccardi________________
John Riccardi


Date:  May 4, 2007_______________








/s/ George E. Parker, III_____________
Cyberonics, Inc.
By: George E. Parker, III
Title:  Interim COO


Date:  May 4, 2007_________________









 
 

--------------------------------------------------------------------------------

 
ATTACHMENT A




See Attached Inventory List.
 



 
Name:
John Riccardi
         
Position:
Chief Financial Officer
         
Last Day:
5/11/2007
       

 

 
Received
To Be Returned
Property Name
Property Description
Value
Property For
Employee Comments
Other Notes/Comments
CUSTOMER SUPPORT
   
Handheld Computer
Live Product
$440
Field EE's
       
HHD Computer Bag
Demo Product
$15
Field EE's
       
Programming Wand
Live Product
$260
Field EE's
       
Demo/Practice Lead
Demo/Training Product
$400
Field EE's
       
Practice Block
Training Product
$45
Field EE's
       
Demo 102/102R Generator
Demo Product
$750
Field EE's
       
102 Generator
Trunk Stock/Live Product
$750
Varies
       
102R Generator
Trunk Stock/Live Product
$700
Varies
       
302-20 Lead
Trunk Stock/Live Product
$700
Varies
       
302-30 Lead
Trunk Stock/Live Product
$450
Varies
       
402 Tunneling Tool
Trunk Stock/Live Product
$60
Varies
       
502 Accessory Kit
Trunk Stock/Live Product
$100
Varies
       
Patient Kit
Trunk Stock/Live Product
$30
Varies
   
HR
 
x
Access Card
 
$0
Varies
     
x
Company ID Badge
Picture Badge
$0
Varies
     
x
Corporate AMEX Card
 
$0
Varies
   





 
 

--------------------------------------------------------------------------------

 





 
Received
To Be Returned
Property Name
Property Description
Value
Property For
Employee Comments
Other Notes/ Comments
INFORMATION TECHNOLOGY
   
Auto / Air Adapter
 
$60
Varies
       
Blackberry Car Charger
 
$5
Varies
       
Blackberry Combo
 
$300
Varies
       
Blackberry Travel Charger
 
$30
Varies
       
Blue Tooth Headset
 
$70
Varies
       
Call Recorder
 
$30
CM and IT Telecom's
       
Cell Phone
 
$80
Varies
       
CRT Monitor
 
$200
Varies
     
X
Dell Notebook Computer
 
$2,500
All Field EE's
       
Dell Optiplex Desktop Computer
 
$1,650
CM and IT Telecom's
       
Docking Station
 
$150
Varies
       
Keyboard and Mouse
 
$20
Varies
       
LCD Monitor
 
$300
Varies
       
Monitor Stand
 
$50
Varies
       
Multi-Function Printer
 
$250
Varies
       
Multi-Function Printer - Other Model
 
$450
Some RAM's, CE
       
Panasonic 2 Line Analog Phone
 
$40
Varies
       
PC Cards
 
$175
Varies
       
Plantronics Headset
 
$250
Varies/ Wireless
       
Portable Projector
 
$1,500
RM
       
Wireless Router
 
$60
Varies
   



 
 

--------------------------------------------------------------------------------

 


 
Received
To Be Returned
Property Name
Property Description
Value
Property For
Employee Comments
Other Notes/Comments
SLS & MKTG
   
Depression Portfolio
 
$200
TC, RM, GBUD
       
Epilepsy Portfolio
 
$200
TC, RM, GBUD
       
In-Service Bags
Has wheels & VNS Logo
$75
TC, RM
       
Surgical/Hospital Portfolio
 
$200
TC, RM
   
